Title: From John Adams to Benjamin Stoddert, 7 April 1799
From: Adams, John
To: Stoddert, Benjamin


(copied)
Sir
Quincy April 7th 1799.

I have received your favor of 28 ult. & have signed the commission to Lieut. Haswell, and sent it on with the letter to Mr. JC. Jones.
I return you the copies of Capt. Truxtons correspondence with Gen. Desfourneaux, which is conducted on our part with dignity and propriety. Excepting perhaps that the respect to French property on board neutral vessels & to unarmed French vessels might as well have been concealed.
I thank you for your comfortable opinion, that the insurrection in Northhampton will be surpressed without bloodshed. No intelligence could be so agreeable to me.
I am, Sir, your most obedient
